Citation Nr: 0937684	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran, who 
died in March 1999.

The Veteran served on active duty from October 1951 to 
October 1955 and from February 1956 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant submitted a notice of 
disagreement in February 2004 and timely perfected her appeal 
in November 2004.  The Board notes that the RO incorrectly 
characterized the appellant's submission of additional 
evidence following the original July 2003 rating decision 
that denied her claim as an attempt to reopen a finally 
denied claim.  The present case is not a petition to reopen a 
previously denied claim, but will be adjudicated on the 
merits.

This claim was remanded by the Board in September 2006, July 
2007 and June 2008, for additional evidentiary development.  
Such development having been accomplished, the Board will 
proceed with an adjudication of the appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in March, 1999 at the age of 67.  The 
death certificate lists the cause of death as adult 
respiratory distress syndrome due to pneumonia and 
respiratory failure.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  Adult respiratory distress syndrome, pneumonia and 
respiratory failure were not present during service or for 
many years thereafter.

4.  The medical evidence of record does not establish that 
the Veteran's military service, or any incident therein, 
caused or contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Court held that in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).   

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in March 2003, September 
2006 and August 2007 fully satisfied the duty to notify 
provisions for the first three elements.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini II, at 120-21.  While 
the aforementioned letters did not specifically discuss the 
conditions for which the Veteran was service connected, the 
Board notes that the Veteran had not been service-connected 
for any disabilities during his lifetime.  Any error on the 
first element of Hupp notice is harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  The Board notes that no 
additional medical records were available from Moody Air 
Force Base (AFB).  See Responses from Moody AFB; January 27, 
2009 and February 2, 2009.  Additionally, the appellant 
submitted a statement that was received in June 2009, 
indicating that she had no further evidence to submit in 
support of her claim.  See Appellant's statement; June 16, 
2009.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded two VA medical opinions (dated in 
February 2008 and March 2009) to determine whether the 
Veteran's cause of death could be directly attributed to 
service.  The examinations involved a thorough review of the 
claims file and opinions that were supported by sufficient 
rationale.  Therefore, the Board finds that the examinations 
are adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Further opinion is not needed on the claim because, at a 
minimum, there is no persuasive and competent evidence that 
the Veteran's cause of death may be associated with his 
military service.  This is discussed in more detail below.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  In essence, she contends that 
the Veteran received treatment during service for respiratory 
problems, which continued after his separation from service 
and ultimately caused his death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2008).

In order to establish service connection for the cause of a 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

In order for service connection for the cause of the 
Veteran's death to be granted, three elements must be 
present: (1) evidence of death; (2) evidence of in-service 
incurrence of a disease or injury and/or service-connected 
disability; and (3) medical nexus evidence linking (1) and 
(2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  The 
Certificate of Death, which was signed by J.J., M.D., lists 
the immediate cause of death as adult respiratory distress 
syndrome due to pneumonia and respiratory failure.  See 
Hickson, supra.

With respect to element (2), the Board will separately 
address in-service disease and injury.

Concerning disease, the service treatment records do not 
indicate that the Veteran complained of, or was treated for, 
a chronic respiratory disability.  See Standard Forms (SF) 88 
& 89, enlistment examination reports, October 12, 1951; SF 
88, separation examination report, September 30, 1955; SF 88 
& 89, re-enlistment examination reports, February 1, 1956; SF 
88, discharge and re-enlistment examination report; September 
22, 1958; SF 88 & 89, overseas examination reports, June 11, 
1962; SF 88 & 89, periodic examination reports, September 30, 
1965; SF 88 & 89, re-enlistment and remote examination 
reports, February 20, 1968; SF 88 & 89, retirement 
examination reports, July 13, 1971.

Concerning in-service injury, the appellant contends that the 
treatment the Veteran received in August 1965 for a suspected 
pneumothorax was the genesis of his adult respiratory 
distress syndrome, which ultimately caused his death.

Review of the Veteran's service treatment records indicates 
that in August 1965, the Veteran was hospitalized for chest 
pain.  While no X-ray evidence of a pneumothorax was noted, 
the Veteran felt better when a polyethylene chest tube was 
inserted into the upper right chest wall for 72 hours.  The 
examiner commented that assuming that it is necessary to have 
a 30 percent collapse of the lung for it to become evident on 
X-ray, it was possible that the Veteran had a small 
pneumothorax.  However, more likely was a localized pleuritic 
irritation of unknown etiology.  No medication was prescribed 
upon the Veteran's discharge from the hospital.  See service 
treatment record, August 23, 1965.  Several days later, 
follow-up notes indicated sudden onset of right chest pain.  
Although there was no x-ray evidence of pneumothorax, the 
impression had been minimal pneumothorax.  Pain had decreased 
significantly but still bothered the Veteran after standing 
for some time.  The x-ray evidence was noted as negative and 
the impression continued to be pleuritis.  See service 
treatment record, August 27, 1965.

The September 1965 periodic physical examination report found 
all systems to be normal, but indicated that the Veteran had 
been hospitalized for five days in Ethiopia in August 1965, 
with a suspected pneumothorax; x-rays did not give any 
evidence or show any abnormalities.  Pain subsided on the 
fifth day and the Veteran was discharged from the hospital 
with no recurrence of pain except when standing for prolonged 
periods.  The Veteran himself indicated that he did not 
suffer from asthma or shortness of breath.  See SF 88 & 89, 
periodic examination reports, September 30, 1965.  In 
February 1968, during the Veteran's re-enlistment 
examination, all systems were considered normal.  The Veteran 
specifically denied experiencing asthma, shortness of breath 
and pain or pressure in the chest.  See SF 88 & 89, re-
enlistment examination reports, February 20, 1968.

Upon retirement from service in July 1971, the Veteran 
participated in a clinical examination.  His lungs, chest and 
heart were all considered normal.  The examiner noted the 
Veteran's episode of chest pain in 1965, thought to be a 
pneumothorax with negative chest x-ray.  It was again noted 
that a polyethylene tube was inserted into the upper right 
chest wall for 72 hours and that chest pain had persisted 
intermittently since 1965.  This was fully evaluated and 
thought to be a muscle strain with uneventful recovery.  The 
Veteran also complained of infrequent episodes of his heart 
pounding while lying in bed, noted in the past six months, 
but he indicated he had not consulted a doctor and had not 
been incapacitated.  See SF 88 & 89, retirement examination 
reports, July 13, 1971.  Accordingly, the Board finds that 
the Veteran did suffer from an injury while in service, 
arguably satisfying element (2) above.  See Hickson, supra.

With respect to crucial Hickson element (3), medical nexus, 
the Board notes that the Veteran's claims file contains 
conflicting medical opinions.  However, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In support of her claim, the appellant has submitted two 
essentially identical statements from the Veteran's internal 
medicine physician.  In March 2003 and August 2003, J.I.J., 
M.D. stated that he had treated the Veteran prior to his 
death in March 1999.  Dr. J. stated that the appellant had 
provided him with "some records" of the Veteran's past 
medical history whenever he was in the military and asked him 
to provide an opinion as to the cause of the Veteran's death.  
Upon reviewing the Veteran's records, Dr. J. stated that he 
did have a pneumothorax in 1965, of unknown etiology.  It was 
noted that the chest tube that was inserted for 72 hours and 
the pneumothorax "could possibly have related to an 
infection or some other type of acute and/or chronic lung 
disease and this could possibly have related to his 
subsequent lung problems that resulted in his death.  As 
likely as not these could have been related events."  See 
Statements of J.I.J., M.D., March 5, 2003 & August 6, 2003.

The only remaining evidence in support of the appellant's 
claim consists of her lay statements alleging that the 
Veteran's death is related to his time in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what she observed, for example she can report the 
Veteran's symptoms she observed prior to his death.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of the Veteran's death 
because she does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

Evidence against the appellant's claim consists of two VA 
medical opinions.  The first, rendered in February 2008, 
specifically referenced the Veteran's service treatment 
records, as described above.  The VA examiner noted that the 
Veteran was provided a cardiac catheterization in August 
1998, at which time his medical history was significant for 
COPD, PVD, arteriosclerotic cardiovascular disease, and 
hyperlipidemia.  The VA examiner noted that there was no 
indication in this treatment note of there being a 
complication or late sequelae of the pneumothorax which, in 
the VA examiner's opinion, would not cause any late sequelae, 
especially not emphysema or COPD.

A February 1999 pulmonary consultation did not indicate any 
relationship between possible pneumothorax in the military 
and what the physician listed as a diagnosis of diffuse, 
bilateral, somewhat atypical, pneumonia process, partially 
treated as an outpatient.  A critical care note from the 
following day indicated that the Veteran had an atypical 
pneumonic process involving at least four or five lobes with 
hypoxic respiratory failure which progressed through 48 to 72 
hours.  No mention was made by the physician of the Veteran 
having had right pneumothorax or an association between a 
right pneumothorax just over 30 years earlier in the 
military.

Upon reviewing the statements of Dr. J., the VA examiner 
stated that as a trained general surgeon, and having placed 
chest tubes for radiologically proven pneumothoraces, he 
disagreed with Dr. J. that a possible pneumothorax and 
placement of chest tube for 72 hours over 30 years earlier 
could have led to the bilateral multi-lobar atypical 
pneumonia diagnosed in February 1999.  Further, the VA 
examiner stated that a pneumothorax was never categorically 
established as a diagnosis in service.  The VA examiner 
opined that even a spontaneous pneumothorax over 30 years 
earlier, would not have contributed to or caused a multi-
lobar, atypical pneumonia.  The February 1999 physician's use 
of the terms "atypical pneumonia" suggested an organism 
other than a bacterium such as myoplasma which would not have 
been the result of a pneumothorax or chest tube placement.  
The VA examiner concluded that in his opinion, the Veteran's 
emphysema and his bilateral atypical pneumonia (which caused 
respiratory failure) that caused the Veteran's death was not 
the result of any event in the military, including placement 
of a right chest tube for an unproven pneumothorax.  See VA 
medical opinion, February 22, 2008.

Following the issuance of the February 2008 VA medical 
opinion, the appellant submitted additional private treatment 
records from Dr. J's office.  As a result, the February 2008 
VA examiner was requested to provide an addendum to his 
original opinion following review of the newly submitted 
evidence.  In the March 2009 VA medical opinion addendum, the 
VA examiner identified a March 1998 treatment record that 
cited to the placement of a chest tube in the 1960s.  At that 
time, the Veteran reported a "questionable altitude problem, 
possible pneumothorax."  He reported that once he got down 
from high altitudes, the problem resolved and the chest tube 
was removed.  The VA examiner opined that this office note 
did not establish a causative relationship between the 
Veteran's actually undiagnosed right pneumothorax and later 
stated cause of death.

Thereafter, the VA examiner addressed each treatment note 
associated with the claims file [dated June 25, 1998 through 
February 23, 1999], finding that none of these notes 
established a causal relationship between placement of a 
right chest tube for an unproven pneumothorax in the military 
and the Veteran's eventual demise.  The VA examiner concluded 
(as he did in February 2008) that the Veteran's emphysema and 
bilateral atypical pneumonia causing respiratory failure, 
ultimately leading to the Veteran's death, were not caused by 
an event in the military, including placement of a right 
chest tube for an unproven pneumothorax.  See VA medical 
opinion addendum, March 19, 2009.

Despite the fact that Dr. J. stated he had reviewed "some" 
of the Veteran's medical records, his statements fail to 
address several important factors.  Initially, the Board 
notes that the Veteran was never given a definitive diagnosis 
of having a pneumothorax during service.  The service 
treatment records indicated that this was a possibility, but 
more likely it was pleuritis.  Dr. J. failed to indicate how 
he determined that this diagnosis was incorrect and that the 
Veteran did, in fact, suffer from a pneumothorax in 1965.  
Dr. J. also failed to address the lack of symptomatology 
during the remaining time the Veteran was in service.  

Critically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for a respiratory 
disability for more than 25 years after his separation from 
service.  Notably, the Veteran's July 1971 retirement 
examination did not document any continuing complaints of 
respiratory disability.  The earliest documented complaint of 
chest pain and respiratory difficulty following the Veteran's 
1972 discharge from service was in March 1998, a period of 
over 25 years.  At that time, the Veteran indicated that the 
onset of his chest pain was the day prior.  He reported 
having some shortness of breath recently, not associated with 
any chest pain.  See S.G.M.C. treatment record, March 3, 
1998.  Shortly thereafter the Veteran was diagnosed with 
chronic obstructive pulmonary disease (COPD) and peripheral 
vascular disease (PVD).  See S.G.M.C. treatment record, July 
15, 1998.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming the Board where it found that the 
Veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  Dr. J. has also failed to explain how 
the Veteran's death is related to this isolated incident in 
service, when he was asymptomatic for more than 25 years 
after service.  Whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Accordingly, the Board does not find the statements of Dr. J. 
to be persuasive and holds the VA medical opinions to be most 
probative.

Although the appellant has established that the Veteran 
required a chest tube in service, for a possible 
pneumothorax, the evidence of record does not support a 
finding that this event ultimately caused or played a role in 
the Veteran's death.  The appellant's claim fails on element 
(3) of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


